DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, 25-32 (22-24, 33-40 by dependency) recite the limitation “the valve”. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes that limitation to read “the flexible valve”. Examiner further notes that Claims 24, 27, 32, 33 recites the limitation “the flexible valve” and thus it is unclear if “the valve” refers to the flexible valve or another valve.
 Claim 21, 22, 34, 37 (and 23-33, 35-36, 38-40 by dependency) recites “the device”. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes the limitation to read “the sample collecting device”. Examiner further notes that Claim 23 recites “the sample collecting device” and thus it is unclear if “the device” refers to the sample colleting device or another device.
Claim 26 recites “the open position”. There is insufficient antecedent basis for this limitation. 
Claim 30 recite “the duckbill”. There is insufficient antecedent basis for this limitation. For the purposes of examination, Examiner assumes the limitation to read “the duckbill valve” (as previously recited in the claim).
Claim 34 recites “the telescopic device”. There is insufficient antecedent basis for this limitation. 
Claim 37 recites “the movement”. There is insufficient antecedent basis for this limitation. 
Claim 37 recites “the device of the swab”. There is insufficient antecedent basis for this limitation. It is unclear if Applicant is referring to the “sample collecting device” or a specific/separate device related to the swab.
Claim 40 recites “a sample collecting device according to claim 21”. Examiner notes that the limitation should be “the sample collecting device according to claim 21”. 

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Examiner notes that the closest prior art of record (WO 2014/135899 A1 – cited by Applicant) fails to teach a valve that comprises at least one inner point at a distance removed from the distal end of the valve, wherein the inner point prevents at least one of the swab and the inner tubular member from sliding further towards the distal end of the valve in the storage configuration; and further wherein the valve is arranged such that no parts of the valve distal to the at least one inner point are in contact with the inner tubular member in the sampling configuration; the valve thereby being arranged such that the opening edges of the valve cannot come into contact with the inner tubular member. Examiner notes that while duckbill and lip valves (as claimed in claim 30) are very common in the art, they are mainly used to prevent fluid flow between opposite sides of the valve. There is no art of record that teaches a valve with an “inner point” as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furrer et al. 2015/0224497 A1 – Duckbill valve for sample collection (paragraph 0073; figure 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/               Examiner, Art Unit 3791